 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT

 5                                 EASTERN DISTRICT OF CALIFORNIA

 6
      CHRISTOPHER JOHN WILSON,                               Case No. 1:21-cv-01051-NONE-EPG
 7
                           Plaintiff,
 8                                                           ORDER FOR PLAINTIFF TO SUBMIT
             v.                                              APPLICATION TO PROCEED IN FORMA
 9                                                           PAUPERIS OR PAY FILING FEE WITHIN
      DEPARTMENT OF TREASURY                                 FORTY-FIVE DAYS
10    INTERNAL REVENUE SERVICE,
11                         Defendant.
12

13          Plaintiff is proceeding pro se in this civil action. (See ECF No. 1.) Plaintiff has not paid

14   the $402.00 filing fee or submitted an application to proceed in forma pauperis pursuant to 28

15   U.S.C. § 1915.

16          Accordingly, IT IS HEREBY ORDERED that:
            1. The Clerk of the Court is respectfully directed to send Plaintiff an application to
17
                  proceed in forma pauperis by a prisoner.
18
            2. Within forty-five (45) days of the date of service of this order, Plaintiff shall submit
19
                  the attached application to proceed in forma pauperis, completed and signed, or in the
20
                  alternative, pay the $402.00 filing fee for this action. No requests for extension will be
21
                  granted without a showing of good cause. Failure to comply with this order will result
22
                  in dismissal of this action.
23

24   IT IS SO ORDERED.
25

26
        Dated:      July 9, 2021                                 /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
